John L. Reizian, Esquire Vice President and Associate General Counsel The Lincoln National Life Insurance Company 350 Church Street Hartford, Connecticut 06103-1106 Telephone: (860) 466-1539 Facsimile:(860) 466-2550 John.Reizian@LFG.com VIA EDGAR September 24, 2013 U.S. Securities and Exchange Commission treet, N. E. Washington, DC 20549-0506 Re: Lincoln Life Flexible Premium Variable Life Account M The Lincoln National Life Insurance Company File No: 811-08557; CIK: 0001048607 Initial Registration Statement, Form N-6 Lincoln VULONE2014 Dear Sir or Madam: Today we are electronically filing on EDGAR an Initial Registration Statement on Form N-6 for a variable life insurance product.The marketing name for this product is “Lincoln VULONE2014.” Pursuant to Securities Act Release No. 33-6510, we request selective review of this registration statement.Selective review is appropriate inasmuch as this product is most similar to the Lincoln SVULONE2013 (File No. 333-188891; 811-08579) which itself was similar to VULONE2012 (File No. 333-1181796; 811-08557) both issued by The Lincoln National Life Insurance Company.The only differences between these two products and their prospectuses are: · this is a single life version; · there are additional riders available that are not offered on a survivorship version; · certain rates may vary between the two products; and · we have clarified the language describing the No-Lapse Enhancement feature (per the request of the SEC). A marked courtesy copy of this Registration Statement will be forwarded under separate cover to our Reviewer showing any variances when compared with the Lincoln SVULONE2013. Please contact me at (860) 466-1539 with any questions or comments about this filing. Sincerely, /s/ John L. Reizian John L. Reizian Vice President and Associate General Counsel
